                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:11CR3088

      vs.
                                                            ORDER
PHILLIP D. HATTEN,

                     Defendant.


      Defendant has moved for an RRC placement at Dismas in Kearney,
Nebraska. Judge Gerrard has approved the placement subject to a hearing
before the undersigned magistrate judge, if warranted.


      The government does not object to Defendant’s motion for RRC placement
at Dismas. Under the Bail Reform Act, the court is not authorized to address
issues of detention, sua sponte, absent evidence of nonappearance or
obstruction of justice. Upon review of the allegations within the pending petitions,
neither of these issues have been raised by the defendant’s supervising officer.
As such, a hearing is unnecessary.

      Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to review detention, (Filing No. 87), is granted.

      2)    Defendant remains subject to all terms and conditions of release
            imposed by his sentencing judge, with the following additional
            condition:

            Defendant shall be released to RRC at Dismas in Kearney,
            Nebraska. He shall fully comply with the requirements and rules of
            the Dismas facility. If the defendant is discharged from the facility for
      any reason whatsoever, or leaves the premises of the facility without
      authorization, Defendant shall promptly report to the supervising
      officer or to any law enforcement officer. In addition, irrespective of
      whether Defendant self-reports upon discharge or leaving the facility,
      the United States Marshal, and/or any law enforcement officer is
      hereby authorized and ordered to take the defendant into custody
      and detain the defendant pending a prompt hearing before the court.

3)    The defendant shall arrive at Dismas on June 9, 2021. Defense
      counsel shall communicate with the Marshal regarding the
      arrangements for Defendant’s transport to Dismas.

Dated this 2nd day of June, 2021.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge
